OPINION — AG — ** QUALIFICATION OF VOTERS — BOND ELECTION ** OPINION DEALS WITH THE QUALIFICATION OF VOTERS AT A CITY BOND ELECTION UNDER ARTICLE X, SECTION 27 OKLAHOMA CONSTITUTION ; WHERE A HUSBAND AND WIFE OCCUPY REAL PROPERTY AS A HOMESTEAD, WHILE THE RECORD TITLE TO THE SAME WILL BE IN THE NAME OF THE HUSBAND OR WIFE ONLY. THIS POSES THE QUESTION WHETHER OR NOT BOTH THE HUSBAND AND WIFE MAY VOTE, OR ONLY THE ONE IN WHOSE NAME THE RECORD TITLE APPEARS. (JOINT PROPERTY, VOTE, ELECTOR, MUNICIPAL ELECTION, ELIGIBILITY) CITE: ARTICLE X, SECTION 27, ARTICLE III, SECTION 1, 26 O.S. 61 [26-61] (JAMES P. GARRETT)